PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,544,548
Issue Date: 28 Jan 2020
Application No. 16/176,486
Filing or 371(c) Date: 31 Oct 2018
For: Expansion joint seal system with spring centering and ribs with protuberances

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e) filed May 27, 2022, requesting acceptance of unintentionally delayed claims under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(e) is GRANTED.

A review of the record indicates petitioner did not make proper benefit claims to the prior-filed nonprovisional applications as required by 35 U.S.C. 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(d)(3). The underlying application has issued as a patent, and therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance § 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

Petitioner has submitted a $2100 petition fee, a corrected ADS in compliance with 37 CFR 1.76(c) containing proper benefit claims to prior-filed nonprovisional applications, an acceptable statement of unintentional delay, a completed Certificate of Correction form, and a $160 Certificate of Correction fee. In addition, petitioner provided a statement regarding the extended period of delay that supports a conclusion that the entire delay was unintentional.

As the present petition satisfies the requirements to add or correct a reference to a prior nonprovisional application in a patent via a Certificate of Correction, the Office accepts the benefit claims under 35 U.S.C. 120 as unintentionally delayed. Therefore, it is appropriate for petitioner to add or correct the claims under 35 U.S.C. 120 for benefit of the prior-filed nonprovisional applications via Certificate of Correction.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claims to the prior filed applications because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET